UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7593



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VANNIS L. LIVERMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-95-151)


Submitted:   February 27, 2004            Decided:    March 23, 2004


Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vannis L. Liverman, Appellant Pro Se. Fernando Groene, OFFICE OF
THE UNITED STATES ATTORNEY, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Vannis L. Liverman appeals the district court’s orders

denying relief on his “motion to correct illegal sentence.”    Our

review of the record and the district court’s opinion discloses no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See United States v. Liverman, No. CR-95-151

(E.D. Va. June 24, 2003; filed Aug. 6, 2003 & entered Aug. 7,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -